Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, 19 objected to because of the following informalities: 
In the last line of claim 1 it appears “and” should be added between “surface” and “the.”  
In line 5 of claims 6 and 19, “firs” should be changed to “first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being an anticipated by Nam KR 10-2007-0068717
As for claim 1, Nam discloses a display device comprising: a first substrate 512 having a first main surface (upper surface of 512, see Fig 4) and a first side surface intersecting the first main surface (side of 512 shown in contact with 820, Fig 4), and a combining member 820 on the first side surface (see mold frame 820, Fig 4), wherein the combining member is located on a first outer edge part of the first main surface and the first side surface continuously (as shown and indicated in Fig 4 below).

    PNG
    media_image1.png
    354
    754
    media_image1.png
    Greyscale

As for claims 2 and 15, Nam further comprising a backlight unit (100, Fig 1 which includes light guide plate 300), wherein a part of the combining member is located between the first main surface and the backlight unit (protruding part of 820 that extends to the right between 512 and light guide 300 of backlight, shown in Figure 4)
As for claims 3 and 16, Nam further comprising a backlight unit, wherein the first main surface is at an opposite side of the first substrate from the backlight unit (first main surface is identified as upper side of 512, see fig 4).
As for claims 6 and 19, Nam discloses the display device according to claim 1, further comprising a second substrate 514 facing the first substrate, wherein the second substrate has a second main surface (top or bottom of 514, Fig 4) and a second side surface intersecting the second main surface (side surface of 514 contacting 820, Fig 4), and the combining member is located on the first side surface and the second side surface continuously (as shown in Figure 4).
As for claim 14, Nam discloses a display device comprising: a first substrate 512 having a first main surface (upper surface of 512) and a first side surface intersecting the first main surface (side surface of 512 in contact with 820, Fig 4), and a combining member 820 on the first side surface (see Fig 4), wherein the combining member is located on the first side surface and a part of the first main surface continuously (as shown in Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Masaaki JP2006276623. Paragraph numbers refer to the English translation of the document.
As for claim 11, Nam fails to teach the combining member being a bonding adhesive. Masaaki teaches a combining member that is a bonding adhesive (paragraph 0037). It would have been obvious for one having ordinary skill in the art to look to Masaaki and utilize a bonding adhesive as an alternate combining member for applications where sealing the device is desired. One would have been motivated to make this substitution where having a sealed interior to the lighting apparatus is desired. 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Yoon US 2016/0266299.
As for claim 7, Nam fails to teach a first polarizer is on the first main surface, and the combining member is in contact with the first polarizer.  Yoon teaches a first polarizer on a main surface (paragraph 0052). It would have been obvious for one having ordinary skill in the art to look to Yoon and combine the polarizer on the main surface of Nam to polarize light on the panel to only allow light in one direction to be transmitted. One would have been motivated to make this combination where emitting polarized light is desired. The combination with Yoon renders the polarizer being in contact with the combining member (by placing it on 512 Figure 4 of Nam).
As for claim 12, Nam fails to teach the combining member is a double-faced adhesive tape. Yoon teaches a double-sided adhesive that has cushioning properties (paragraph 0095).  Substituting double-sided adhesive as a combining member would have been obvious to one having ordinary skill in the art, to provide an alternate combining member that has cushioning properties.  One would have been motivated to utilize a double sided adhesive as an alternate combining member that has the added benefit of cushioning to reduce impact.
Allowable Subject Matter
Claims 4, 5, 8-10, 13,17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter; the prior art fails to teach or disclose:
4. The display device according to claim 1, further comprising a display screen above the first substrate, wherein the first main surface is at an opposite side of the first substrate from the display screen.
5. The display device according to claim 1, further comprising a display screen above the first substrate, wherein the first main surface is located at a side of the display screen.
8. The display device according to claim 7, wherein the first polarizer has a third main surface and a third side surface, the third main surface is at an opposite side of the first polarizer from the first substrate, and the combining member is in contact with the third side surface, and is not in contact with the third main surface.
As for claim 9, the prior art fails to teach the device of claim 1 further comprising a case containing the first substrate, wherein the case includes a bottom and a side wall, the side wall faces the first side surface, and the combining member attaches the first substrate to the side wall.
13. The display device according to claim 1, further comprising an optical sheet, wherein a main surface of the optical sheet has a portion overlapping with the combining member in a plan view and not overlapping with the first substrate in a plan view.
17. The display device according to claim 14, further comprising a display screen above the first substrate, wherein the first main surface is at an opposite side of the first substrate from the display screen.

18. The display device according to claim 14, further comprising a display screen above the first substrate, wherein the first main surface is located at a side of the display screen.
20. The display device according to claim 14, further comprising an optical sheet, wherein a main surface of the optical sheet has a portion overlapping with the combining member in a plan view and not overlapping with the first substrate in a plan view.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  OOHIRA ‘863 and PARK ‘314 disclose relevant backlight devices with combining members and frames similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875